Citation Nr: 1022292	
Decision Date: 06/16/10    Archive Date: 06/24/10

DOCKET NO.  06-29 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased rating in excess of 60 percent 
for bronchial asthma. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1969 to 
December 1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.

The Veteran was scheduled for a Travel Board Hearing in April 
2010, however he failed to appear.  Under the applicable 
regulation, if a Veteran fails to appear for a scheduled 
hearing and a request for postponement has not been received 
and granted, the case will be processed as though the request 
for a hearing had been withdrawn.  38 C.F.R. § 20.704(d) 
(2009).  Accordingly, this Veteran's request for a hearing is 
considered withdrawn.

A March 2010 rating decision granted an increased evaluation 
of 60 percent for bronchial asthma, effective July 20, 2008.  
Because the rating for bronchial asthma is not the maximum 
rating available, the issue of whether a higher rating is 
warranted for service-connected bronchial asthma is still on 
appeal.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).

The Veteran was denied a total rating for unemployability in 
an August 1991 rating decision.  During the pendency of this 
claim, the Veteran has made various statements to the effect 
that he was unemployable due to his asthma.  Since this 
matter was not developed or certified for appeal, it is 
referred to the RO for appropriate action.


FINDING OF FACT

Asthma does not result in a forced expiratory volume in one 
second (FEV-1) or a ratio of FEV-1 to forced vital capacity 
(FVC) of less than 40 percent, and does not result in more 
than one attack per week with episodes of respiratory 
failure, or; does not require daily use of systemic (oral or 
parenteral) high dose corticosteroids or immuno-suppressive 
medications.


CONCLUSION OF LAW

The criteria for a rating in excess of 60 percent for asthma 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.321, 4.97, Diagnostic Code 6602 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ), as was done in this case.  Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran dated in April 2005 and March 2006 that 
fully addressed all notice elements.

In compliance with the duty to notify the Veteran of what 
information would substantiate his claim, the Veteran was 
advised in the March 2006 letter that VA used a Schedule for 
Rating Disabilities (Schedule) that determined the rating 
assigned and that evidence considered in determining the 
disability rating included the nature and symptoms of the 
condition, the severity and duration of the symptoms, and the 
impact of the condition and symptoms on employment.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  The RO has obtained the service 
treatment records, VA outpatient treatment records and 
private medical records.  Additionally, the Veteran was 
afforded VA examinations in July 2005 and March 2009.  
Neither the Veteran nor his representative have identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist the Veteran in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

Merits of the Claim

The Veteran filed a claim for an increased rating for his 
service-connected bronchial asthma in March 2005.  The RO 
denied his claim.  The Veteran disagreed with the RO's 
decision.  The RO issued another rating decision in March 
2010 and granted an increased rating of 60 percent.  The 
Veteran contends that his service-connected asthma is more 
severe than the current evaluation reflects.

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making 
disability ratings.  See generally 38 C.F.R. 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, a veteran may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  
Therefore, the following analysis is undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

Bronchial asthma is rated under Diagnostic Code 6602.  Under 
this provision, FEV-1 of 56 to 70 percent predicted, or; FEV-
1/FVC of 56 to 70 percent, or; daily inhalational or oral 
bronchodilator therapy, or; inhalational anti-inflammatory 
medication warrants the assignment of a 30 percent rating.  
FEV-1 of between 40 to 55 percent predicted, or; FEV-1/FVC of 
40 to 55 percent, or; at least monthly visits to a physician 
for required care of exacerbations, or; intermittent (at 
least three per year) courses of systemic (oral or 
parenteral) corticosteroids, warrants the assignment of a 60 
percent rating.  FEV-1 that is less than 40 percent 
predicted, or; FEV-1/FVC less than 40 percent, or; more than 
one attack per week with episodes of respiratory failure, or; 
requires daily use of systemic (oral or parenteral) high dose 
corticosteroids or immuno-suppressive medications warrants a 
100 percent rating.  38 C.F.R. § 4.97, Diagnostic Code 6602.  

When evaluating a disorder based on pulmonary function tests, 
the post-bronchodilator results are to be used in applying 
the evaluation criteria in the rating schedule unless the 
post bronchodilator results were poorer than the pre- 
bronchodilator results.  In those cases, the pre-
bronchodilator results are used.  See 38 C.F.R. § 4.96(d)(4).  

The Veteran's asthma is currently rated at 60 percent 
disabling.  As outlined above, to obtain the next higher 
disability rating of 100 percent, the Veteran would have to 
exhibit a FEV-1/FVC of less than 40 percent predicted, or; 
more than one attack per week with episodes of respiratory 
failure, or; daily use of systemic (oral or parenteral) high 
dose corticosteroids or immuno-suppressive medications.  
These criteria are disjunctive.

Initially, the Board notes that the issue before the Board is 
whether an evaluation in excess of 60 percent is warranted.  
The Board finds no justification for the grant of this 
evaluation, when the July 2005 VA examination report shows 
the examiner diagnosed mild, intermittent asthma in 
remission.  The Veteran's FVC/FEV1 ratio was 77 percent, 
which would warrant a 10 percent evaluation.  When the 
Veteran was examined in March 2009, the examiner noted the 
Veteran had severe diffusion defect as a result of chronic 
obstructive pulmonary disease-a non-service-connected 
disability.  She stated that the value from the pulmonary 
function test done at that time was representative of the 
Veteran's disability level was the FEV1, which was 
82 percent.  Such would not warrant a compensable evaluation.  
The RO did not obtain a medical opinion as to whether the 
Veteran's prescription for prednisone was for the mild asthma 
or the non-service-connected chronic obstructive pulmonary 
disease.  However, the issue before the Board is not related 
to whether a reduction should occur; it is whether the 
Veteran is entitled to an evaluation in excess of 60 percent 
for asthma.

After a careful review of the evidence in light of the 
criteria noted below, the Board finds that the preponderance 
of the evidence is against an evaluation in excess of 
60 percent.  Massey v. Brown, 7 Vet. App. 204 (1994); 
Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).  A July 
2005 pulmonary function test shows that the Veteran's 
FVC/FEV1 ratio was 77 percent.  March 2009 pulmonary function 
tests results showed the FVC was 80 percent pre- and 
83 percent post-bronchodilator, FEV1 89 percent pre- and 82 
percent post, FEV1/FVC normal.  In May 2009, the examiner 
issued an addendum to that examination upon a request for 
clarification from the Decision Review Officer.  The examiner 
stated that the adjudicator should "use the post FEV1, which 
is 82%" when evaluating the severity of the Veteran's 
service-connected asthma.  She added that the improvement can 
be explained by the fact that the Veteran stopped smoking and 
medications had improved function.  The Veteran's pulmonary 
function test values do not fall within the prescribed ranges 
for a 100 percent evaluation.  

With respect to the frequency of the Veteran's treatment, the 
record also fails to show that the Veteran had more than one 
attack per week with episodes of respiratory failure.  The 
July 2005 VA examination report shows that the examiner 
diagnosed mild, intermittent asthma in remission.  The 
Veteran reported taking an albuterol inhaler and having been 
prescribed oral steroids during exacerbations.  The Veteran 
submitted evidence of four emergency room visits in July 
2008, August 2008, April 2009, and May 2009 with 
prescriptions for prednisone, a systemic corticosteroid.  The 
Veteran underwent a VA examination in March 2009.  The 
Veteran was diagnosed with asthma and chronic obstructive 
pulmonary disease.  The examiner stated that the chronic 
obstructive pulmonary disease resulting in severe diffusion 
defect.  

In sum, the cumulative medical evidence demonstrates that 
none of the evidence supports the award of an evaluation in 
excess of 60 percent.  See 38 C.F.R. § 4.97, Diagnostic Code 
6602.  

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The Court has held that the threshold factor 
for extra-schedular consideration is a finding on part of the 
RO or the Board that the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected disability at issue are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and the symptomatology of the 
claimant's disability with the established criteria provided 
in the rating schedule for the disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the disability picture is contemplated 
by the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extra-schedular consideration 
is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

The record reflects that the manifestations of asthma are not 
in excess of those contemplated by the schedular criteria.  
In sum, there is no indication that the average industrial 
impairment from the disability would be in excess of that 
contemplated by the assigned rating.  Accordingly, the Board 
has determined that referral of this case for extra-schedular 
consideration is not in order.

Given the above, the Board denies the claim for increase.  
The Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the Veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  The 
doctrine, however, is not applicable in this case because the 
preponderance of the evidence is against the Veteran's claim.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to an increased rating in excess of 60 percent 
for bronchial asthma is denied.  



____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


